 In the Matter Of PRESS WIRELESS MANUFACTURINGCORPORATIONandMETROPOLITAN FEDERATION OF ARCHITECTS,ENGINEERS,CIIEIIISTS tS&TECHNICIANS,LOCAL 231, U.O.P.W. A., C. I.O.Case No. 2-C-6-599.-Decided Jv,ly.9, 1948Mr. James C. Paradise,for the Board.Messrs. Alfred G. GreanyandHarold J. Morse,of New York City,for the Respondent.Mr. Thomas R. Sullivan,of New York City, for the Union.DECISIONANDORDER1On May 26, 1947, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in anti was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.2Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.'The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the Respondent's exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.31The power of the Board to issue a Decision and Order in a case such as the instant one,where the charging union has not complied with the filing reduitements specified in Section9 (f), (g), and (h) of the amended Act, was decided by the Board inMatter of Marshalland Bi cite CompanJ, 75 N LR B 902Those provisions of Section 8 (1) and (3) of the National Labor Relations Act whichthe Trial Examinee found were violated herein, are continued in Section8 (a) (1) andSection 8 (a) (3) of the Act, as amended by the Labor Management Relations Act, 1947.*Chauman Herzog and Members Murdock and Gray.3We hereby coriect the following subsidiary finding of fact contained in theIntermediateReportThe Trial Examiner found that, as applied to production and maintenanceemployees, theRespondent's seniority policy for lay-off purposes was on a departmentalbasis.The recordshows, and we find, that this seniority policy was unit-wide78 N. L. It. B, No. 29.166 PRESS WIRELESSMANUFACTURING CORPORATIONORDER167Upon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Press WirelessManufacturing Corporation, Hicksville, New York, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Discouragingmembership in Metropolitan Federation ofArchitects, Engineers, Chemists & Technicians, Local 231, U. O. P.W. A., C. I. 0., or in any other labor organization of its employees, by,discharging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire or tenure ofemployment, or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Metropolitan Federation ofArchitects, Engineers, Chemists & Technicians, Local 231, U. O. P.W. A., C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds-will effectuate the policies of the Act :(a)Offer Irving Rutstein full reinstatement to his former or asubstantially equivalent position, without prejudice to his seniority,or other rights or privileges, in the event that the Respondent's Tech-nicalWriting Division is reestablished;(b)Make whole Irving Rutstein for any loss of pay he may havesuffered because of the Respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from Septem-ber 15, 1946, the date of his discriminatory discharge, to November15, 1946, the date on which the Respondent's Technical Writing Divi-sion was abolished, less his net earnings, if any, during the sameperiod;(c)Post at its plant in Hicksville, New York, copies of the noticeattached to the Intermediate Report herein marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director for the*This notice,however, is hereby amended by striking from the first paragraph thereof thewords: "THERECOMMENDATIONS OF A TRIAL EXAMINER"and substituting in lieuthereof the words"A DECISION AND ORDER."In the event that this Order is enforcedby decree of a Circuit Court of Appeals,there shall be inserted,before the words "A]DECISION AND ORDER," the words : "`A DECREE OF THE UNITED STATES CIRCUIT'COURT OF APPEALS ENFORCING " 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecond Region, shall, after being duly signed by the Respondent's rep-resentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or"covered by any other material;(d)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.INTERMEDIATE REPORTMr. James C Paradise,for the Board.Messrs. Alfred G. CreanyandHarold J Morse.of New York, NiY. for theRespondent.Mr. Thomas R. Sullivan,of New York, N Y., for the Union.STATEMENT OF THE CASEUpon a charge filed October 1, 1946, by Metropolitan Federation of Architects,Engineers, Chemists & Technicians, Local 231, United Office and ProfessionalWorkers of America, CIO, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Second Region,(New York, N. Y.), issued its complaint dated February 19, 1947, against PressWireless Manufacturing Corporation, of New York, N Y., Hicksville. N. Y, andLong Island City, N. Y, herein called Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section S (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stitt 449, herein called the Act. Copies of the complaintand the change together with notices of hearing thereon were drily served uponRespondent and the Union.With respect to mitair laboi iiiactices, the comphanit alleged in substance thaton or about September 14. 1946, Respondent discharged Irving Rutstein, and sincefailed and refused to reinstate hum, for the reason that he joined or assisted theUnion or engaged in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection; that Respondent thereby interferedwith, restrained, and coerced its employees in the exercise of them lights underSection 7 of the Act; and that Respondent thereby violated Section S (1) and (3)of the ActIn its answer dated March 4. 1947, Respondent admitted certain of the allega-tions of the complaint but denied the commission of unfair labor pi acticesItsmotion for a bill of particulais, bearing the same date, was deniedin totoonMarch 14, 1947, by William E Spencer. a Trial Examiner duly designated by theClnet Trial ExaminerPursuant to notice, a hearing was held in New York, New York, on Nlarch 24,25, and 26, 1947, before the undersigned, the Trial Examiner duly designated,subsequent to March 14, 1947, by the Chief Trial ExaminerThe Board andRespondent were represented by counsel ; the Union by one of its agents. Allparties participated in the hearing, were afforded full opportunity to be heard, PRESSWIRELESS MANUFACTURING CORPORATION169to examine and cross-examine witnesses, and to introduce evidence pertinent tothe issues.At the conclusion of the hearing, a motion by counsel for the Board to conformthe pleadings to the proof was granted without objection. All parties weregranted until April 5, 1947, to file briefs or Proposed Findings and Conclusionswith the Trial Examiner.A brief has been received from Respondent.Upon the entire record in the case and from his observations of the witnesses,the undersigned makes the following:FINDINGS OF FACT1. THE BUSINESSOF RESPONDENTRey)ondent, a Delaware corporation, maintains its principal office at 1475Broadway in the City of New York and a manufacturing plant in Hicksville, LongIsland, N. Y.Until November 1946, and at all times material herein, Respondentmaintained a staff of employees engaged principally in engineering functions atLong Island City, N. Y. Its business is the manufacture, sale, and distributionof electrical equipment and related productsDuring 1946, it purchased mate-rials for use in its processes having a value in excess of $500,000, of whichapproximately 50 per cent was shipped to its plants in the State of New Yorkfrom other States of the United States.During the same period, Respondent'ssales exceeded $1,000,000 in value, of which approximately 90 per cent wasshipped from its said plants to States of the United States other than the Stateof New York.11THE ORGANIZATION INVOLVEDMetiopolitan Federation of Architects, Engineers, Chemists & Technicians,Local 231, United Office and Professional Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organization admitting tomembership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The facts'Irving Rutstein, whose discharge is the subject of the complaint, was employedby Respondent as a technical writer at Long Island City in April and continuedto work in that capacity until his discharge effective September 15. Samuel J.Goodman, supervisor of technical publications, in charge of publications, tech-nical writing and graphic arts, was Rutstein's immediate superior.Above Good-man were Pascal Della-Croce,' engineering service manager, and Lester N. Hat-field, chief engineer, who was in charge of all engineering functions at the plant.'Rutstein, for the period of his employment, was engaged in assembling data andin writing instruction manuals pertaining to the use and operation of Respondent'sproducts.In July, Respondent discontinued the operation of a school of instruction whichit had maintained in Hicksville and attempted to find suitable employment else-where in its organization for some of the workers displaced thereby. In lateJuly,Henry Fricke, in charge of the personnel office at Hicksville, telephonedGoodman with reference to finding employment for two of them, Edwin SteinbergIUnless otherwise indicated, all dates mentioned are in 1946.2Appearing in the record as Della-Cioss3Reference to the plant is in all cases to Respondent's operations in Long Island City 170DECISIONSOF NATIONALLABOR RELATIONS BOARDand one Wessels. In this conversation, Fricke mentioned that both Steinbergand Wessels were senior in point of service to Rutstein and Vincent Bariano, whoat that time were the only employees engaged in technical writing under Goodman.After being advised by Hatfield or Della-Croce that he might hire an additionalwriter, Goodman interviewed Steinberg on July 26. In the belief that Wesselswas to be placed elsewhere in the organization, Goodman recommended the em-ployment of Steinberg, a recommendation which was shortly approved by Hatfieldand Della-CroceSteinberg then left on vacation, scheduled to return on August12.Shortly after July 26, Wessels appeared for interview whereupon Goodmanlearned of his desire for employment as a technical writerBelieving thatWessels was a better choice than Steinberg, Goodman so stated to Hatfield andDella-Croce.Wessels was hired.Goodman advised Harold J. Morse. directorof personnel and industrial relations, that Wessels had been hired for work whichhad been promised to Steinberg and was told "to stop worrying about it and he[Morsel would take care of it." Steinberg's employment dated from June 21,1944;Wessel's from June 16. 1945In the discussion of which of them to hirefor work in Goodman's division, no mention was made by Hatfield, Della-Croce,or Morse of their relative seniority standing.Goodman gave no considerationto this factor in making his recommendationUpon his return from vacation on August 12, Steinberg was advised that nowork was available for him.After verifying through Morse's assistant thatsuch advice was correct, he wrote to the director of personnel as follows:Since the job openings in Press Wireless Mfg Corp. are uncertain, I wouldlike a release.-(I neither desire to quit or be fired). I want a release on thegrounds of no further need for my services as an instructor. I can then getunemployment compensation until I get another job.After two years of satisfactory service, I feel that I am entitled to thefollowing:1.July 15-31 paycheck2.Pay for August 1-12 inclusive3One-half month termination pay4Refund of Pension Trust accountI would appreciate it very much if you can arrange this for me.Upon receipt of the letter, Morse instructed his secretary to record Steinberg'stermination as of August 15; to pay him through August 31; to notify the PensionTrust of the termination ; and to advise Steinberg, in applying for return ofmonies from the Pension Trust, to refer to a termination of employment and notto resignationUnder date of August 26, Morse wrote Steinberg as follows :This is to advise you that you will shortly receive termination checkcovering one semi-monthly paycheck.In order to obtain refund of Pension Trust monies, it is necessary that yousubmit letter requesting return of said monies.The tact that you wereinvoluntarily released due to a reduction in staff should be indicated.Theletter should be addressed as follows :Press Wireless Pension Trust1475 BroadwayNew York, New YorkAbout September 5, Rutstein, with others from the plant, met with a repre-sentative of the Union and discussed the possible advantages of organization. PRESS WIRELESSMANUFACTURINGCORPORATION171Rutstein signed an application-for-membership card and approached 10 or 12fellow employees at the plant to determine their interest in collective action.Ac-cording to Rutstein, he spent from 1 to 1i/, hours per day in this fashion prin-cipally during rest or leisure periods.On Friday, September 13, he was absentDom work and on Sunday, the 15th, received by special delivery the followingletter :SEPTEMBER 14, 1946Effective September 16, 1946, Mr. Edwin Steinberg was reinstated andreturned to employment in the company as a Technical Writer.Through an oversight on the part of the company at the time Press WirelessInstitutewas discontinued Air. Steinberg's transfer was not effectuated.Examination of the seniority standings established the fact that Mr Stein-berg should have been returned to the Instruction Book Department dis-placing an employee with less company seniorityWe regret to inform you that an examination of the records indicates thatthe employee with the lowest company seniority holding an equivalent job isyourself and since our budget allowance for your department does not allowfor additional personnel at the present time we me compelled to terminateyour employment effective the week ending September 15th.Under the circumstances although our policy does not provide for sever-ance pay for employees having less than six months employment in thecompany we are nevertheless allowing you one week's termination payWe shall be pleased to furnish you with whatever recommendations youmay require.Very truly yours,(signed)HAROLD J. MORSEHarold J MorsePersonnel Director.Until the receipt of the letter, Rutstein had no intimation that his tenure wasinsecure.Della-Croce and Goodman testified that he was a competent worker;Hatfield testified that he would rehire Rutstein if an opening for which he wasqualified should developCounsel for the Board contends that Rutstein was dismissed because of hismembership in and activity on behalf of the Union.Respondent, on the otherhand, asserts that it had no knowledge of such membership or activity and that,when it belatedly recognized its failure to accord Steinberg his seniority rights,it sought to rectify its oversight by giving him employment with the necessaryresult that a less senior employee, Rutstein, was displacedHatfield testified that Respondent recognized seniority as applying to itsengineering employees and that it was the function of the Personnel departmentto see that reductions in force were in accordance with the policy.According tohis testimony, he was informed shortly before Rutstein's dismissal that a placewould have to be found for Steinberg but that he did not know who would bereplaced and did not learn of Rutstein's selection until so informed by Rutsteinon September 16. According to Hatfield, he took no part in any discussionwhich led to the selection of Rutstein for discharge and knew nothing of anyUnion activity on the part of Rutstein.Della-Croce testified that he knew of the seniority rule but had never knownof its application until in the case of Rutstein.According to Della-Croce, he,Hatfield, and Goodman had several discussions about September 11 or 12 con-cerning the necessity for discharging Rutstein and that Hatfield became first 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDacquainted with the problem in that fashion.On another occasion, he discussedthe question with Hatfield and Morse and when he asked for "justification" forreplacing Rutstein with Steinberg, Morse stated that Steinberg had the greaterseniority.Later in his testimony, Della-Croce recalled that it was he whoselected Rutstein for discharge when he was told that a place must be foundfor Steinberg.Still later, he testified that this decision was reached in a con-ference with Morse and Hatfield after a review of the relative qualifications of-the individuals involved.Della-Croce admitted Rutstein's competency and as-serted his willingness to rehire him insofar as his ability was a factor.Heexplained that he indicated on Rutstein's personnel record that he would notrecommend his rehiring solely because he expected the plant personnel to bemoved to Hicksville and that Rutstein lived too far from that city to make hisemployment convenient.Morse testified that as director of personnel it was his responsibility to seethat established personnel policies were followed.According to Morse, he wasalmost exclusively preoccupied during the month of August in negotiating thesettlement of a strike among employees of a company allied with Respondent andin consequence was not immediately aware or completely informed of develop-ments concerning Steinberg.Thus when he received Steinberg's letter of August12,he assumed that Steinberg was leaving voluntarily and wrote him onAugust 26 under that misapprehension. In late August or early September, stillaccording to Morse, Steinberg came to Respondent's office in New York City andcomplained that he had been unfairly treated by being discharged.Morse, al-legedly, promised to investigate his case and, when. Steinberg again called uponhim a short time later, told him that his case was under investigation. AccordingtoMorse, the investigation disclosed that no consideration had been given toSteinberg's seniority and that he was mistakenly told by some unidentifiedperson on August 12 that no position was open for him. Further investigationby Morse led him to the conclusion that Steinberg was qualified to do technicalwriting and that he had substantial seniority over Rutstein.Upon the basis ofthese determinations, according to Morse, he notified his subordinates in thepersonnel department that Rutstein must be discharged to make room for.Steinberg.This information was communicated to Hatfield with the result thatthe required change was made.Goodman, called as a witness by counsel for the Board, testified that he waspleased with Rutstein's work and had no reason to desire his termination.On-September 12 or 13, according to Goodman, he was called to Hatfield's officewhere Hatfield inquired if the work in Goodman's division would be seriouslyhandicapped if Rutstein were laid off.Goodman replied that some delay wouldbe occasioned and asked why such action was being contemplatedAccordingto Goodman, Hatfield "said something about the fact of Rutstein being downaround the laboratory and model shop and so forth quite a bit." Further testi-mony by Goodman on this conversation follows :By Mr.PARADISE :Q Well, is it your testimony, Mr. Goodman, and that Mr. Hatfield saidthat he wanted to lay Mr. Rustein off because he was down around thelaboratory and the model shop.A. That is the gist of it.Q. Didn't he say what Mr. Rutstein was doing down around the laboratoryand the model shop-withdrawn. PRESS WIRELESS MANUFACTURING CORPORATION173Q Didn't you tell him that Rutstein had business down around the labora-tory and the model shop.A. Yes.Q.What did he say to that,if anything?A. I don't recall.Q.Did he say something?A I guess he did say-yes, I suppose he said something else.Q. You don't remember what it was,do you?A. Not at the moment.Q.Well,you have just testified,Mr. Goodman,that Mr. Hatfield said thathe wanted to lay Rutstein off because he was down around the laboratoryand the model shop. Did he ever tellyou what there was about Rutstein'sbeing around the laboratory and the model shop that he objected to, ifanything?A. Yes, he did.Q.Well, what did he say?A. He said that Rutstein was passing out union cards. [aside] I amsick and tired of this. I cannot be-Q. Is that all he said, just that Rutstein was passing out union cards?A. That is all he said.Q.Did he say he had objection to that?A. He didn't say anything about objection.Q. Did he say that the company had any objection to that?A He didn't say anything about the company.Q What, if anything,did you say after he said that he wanted to layRutstein off because he was passing out union cards?A.Well, very frankly I wasverymuch surprised at the whole conversa-tion which I had with him I guess in all true[deference]toMr. Rutstein,I think that has been expressed by other witnesses here I was completelysatisfied with Mr. Rutstein'swork.The question of union activities hadnever entered into the work he was doing under my supervision,so it nevercame up The answer to the question is, of course,that I expressed my sur-prise at the whole business,that I hadn't heard anything definite about itat all.Q You have been with this company for four years"?A. That is right,approximately fourQ. And you are a supervisor in the technical writing department is thatright?A. That is right.Rutstein testified that when he inquired of Hatfield on September 16 for areason for his discharge,Hatfield said that he knew nothing about it and referredhim to personnel.When Rutstein persisted in his inquiry,Hatfield observed,"Well, maybe your discharge was for something outside of your regular work,"and refused to explain further.B. ConclusionsThe record makes clear that Respondent did not have a policy respecting sen-iority affecting lay-offs which was uniformly applied among its unorganizedemployees.Morse, the only witness who testified at length concerning such apolicy, asserted that it was,in effect, an extension of the seniority clause con- 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDtamed in an agreement between Respondent and a labor organization coveringproduction and maintenance employees.That clause, however, gives effect onlyto departmental as opposed to company seniority in effecting lay-offs and, underit,Steinberg, who appears never to have worked in the engineering department,would have had no right to displace Rutstein. It is clear also, as Respondent inits brief concedes, that Respondent's operating heads were unfamiliar with sucha policyDella-Croce and Goodman testified frankly that, although they hadheard of its existence, they were unsure of the technique of its application and,save for the case of Rutstein, knew of no instance where it had been usedFurther evidence that such a policy either did not exist or was not generallyapplied is found in the transfer, in late July, of Wessels rasher than Steuibeigto the Technical Writing staff. Even admitting that Wessels may have been themore desirable employee, it seems clear that Steinberg's seniority was not evenconsidered in making the choice.Morse's attempted explanation that the whole.affair arose through inadvertence and that had lie not been so engrossed in otherpressing matters such confusion would not have arisen, is hardly persuasive.A rule of seniority such as he described would surely have been known to otherswho had responsibility of making selections for lay-offsThe testimony of Hatfield in important aspects was contradicted by his sub-,ordinates.Thus his assertion that he took no part in any discussion leading tothe selection of Rutstein for lay-off is in sharp contrast to testimony on this pointby Della-Croce and Goodman. Furthermore, although Hatfield denied that hehad knowledge of Rutstein's union activity, he was not called to rebut Goodman'spositive testimony that he knew of Rutstein's circularization of union cardsHatfield was not a convincing witness and was prone to evade direct answers toquestions posed to him by Board's counsel. The undersigned does not credit histestimony on these points.Morse's assertion that he insisted upon the rehiring of Steinberg in order togive effect to Steinbeig's alleged seniority rights is highly implausible.He atfirst testified that he ordered Steinberg reinstated and Rutstein dismissed.Evenunder the seniority policy which Morse described this would not have been hisprerogative for it was not his responsibility finally to determine employee quali-fications and if, in the opinion of those suited to judge, Rutstein was the superiorworker, seniority would have no application. Possibly in realization of this,Morse later testified that he told Hatfield that Steinberg must be reinstated andthat the person having the least seniority must be dismissed.Here again hewould have been determining that the qualifications of Steinberg were at leastequal to those of some less senior employee.Finally, he testified that he toldHatfield that Steinberg was qualified and that he deserved consideration.Morse'saccount of his meeting with Steinberg in late August and his offer then toinvestigate his case with a view to reinstating him is in contradiction to a swornstatement given by Steinberg to a field examiner for the Board on November 8.According to this statement, which was admitted in evidence by stipulation ofthe parties when it appeared that Steinberg was absent from New York, Stein-berg met Morse casually on the street in New York City on September 12 andMorse then suggested the possibility of reemployment.On the following day,according to Steinberg, he was interviewed by Hatfield and Della-Croce at theplant, and, without reference to seniority, was offered employment which heaccepted a few days later.The respondent's records show, as Steinberg stated,that he reported for work on September 19. It is with some reluctance that theundersigned accepts the testimony of Steinberg as set forth in his statement forIt has the obvious weakness of not being tested by cross-examination.How- .PRESSWIRELESSMANUFACTURING CORPORATION175ever, Steinberg had no discernible interest in the outcome of the case hostile to-the Respondent and was not a member of the Union. A furthertest of Morse's-credibility lies, in the opinion of the undersigned, in his testimony concerning,Steinberg's letter of August 12.Morse asserted that he assumed from the letterthat Steinberg was voluntarily quittingThe letter is not couched in such termsand such a conclusion is inconsistent with Steinberg's request that he be paidthrough August 31. Steinberg last worked on July 26 and, although he mightproperly expect to be paid in any event for his vacation period, that endedAugust 12.His request for pay beyond that date, and Morse's assent to it, inthe opinion of the undersigned is a clear indication that he was leaving Respond-Morse'sreply of August 26 is further and con--elusive evidence that Steinberg was separated from his employment due to areduction in force and that Morse knew this to he soHis willingness to testifyotherwise casts a doubt upon the reliability of his testimony concerning all thecircumstances surrounding the rehiring of Steinberg.Upon all the evidence, the undersigned is convinced, and finds, that Respondentenforced no policy of seniority among its engineering employees at the plantand that Steinberg's employment was terminated by reason of a reduction inforce on August 12Rutstein was engaged in writing a manual at the time ofhis discharge and this circumstance was a matter of concern to Della-Croce andGoodman when they learned he was to be replaced. Considering that Rutsteinwas a competent and satisfactory worker, the undersigned is convinced that, ifRespondent's interest was only to enforce a policy of seniority, he would have-continued in this work at least until his replacement reported. Instead, Rut-stein was discharged with precipitate haste effective upon receipt of a specialdelivery letter to that effect, although Steinberg (lid not report in his place until4 days later.This action, on the basis of the record, is consistent only with aneagerness on the part of Respondent to rid itself of Rutstein as quicklyas possible.Goodman's testimony that Hatfield stated his desire to dischargeRutsteinbecause of the latter's Union activity was utterly convincing and is accepted.It is found that the discharge of Rutstein was discriminatory.By the discharge of Rutstein effective September 15, Respondentdiscouragedmembership in the Union, interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by the Act, and thereby violated Section 8 (1)and (3) of the Act.IV. THEEFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring in con-nection with the operations of Respondent as described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongmembership in the Union, interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by the Act, and thereby violated Section 8 (1)and (3) of the ActV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practicesthe undersigned will recommend that it cease and desist therefrom and takecertain affirmative action which the undersigned finds will effectuate the policiesof the Act.Having found discrimination in regard to the discharge of Irving Rutstein, itwill be recommended that Respondent make him whole for any loss of pay he 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay have suffered thereby by payment to him of a sum of money equivalent tothat which lie normally would have earned from the date of his discharge toNovember 15, 1946, less his net earnings" during that, period.The TechnicalWriting division was abolished on November 15 and it appears that Rutsteinwould have been terminated on that date in any event, hence his immediate-rein-statement is not recommended. It will be recommended, however, should theRespondent reestablish the said division, that Rutstein be offered reinstatementto his former or substantially equivalent position 5 without prejudice to anyseniority or other rights and privileges previously enjoyed..The unfair labor practices found would, in the opinion of the undersigned,reasonably indicate to Respondent's engineering employees that concerted activitywould quickly be punished by discharge.This disclosed attitude of oppositiontoward self-organization and the continuing threat which it implies requiresa cease and desist order as broad as the threat It will, therefore, be recom-mended that Respondent cease and desist from in any manner interfering with,restraining, or coercing its employees in the exercise of the rights guaranteed inSection 7 of the ActUpon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAw1.Metropolitan Federation of Architects, Engineers, Chemists & Technicians,Local 231, U. 0. P. W. A., C. I. 0., is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of IrvingRutstein, thereby discouraging membership in the Union, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (3)of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in un : it labor practices within the meaning of Section 8 (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of tact and conclusions of law, the under-signed recommends that Press Wireless Manufacturing Corpoiatioii, New York,New York, its officers, agents, successors and assigns shall.1Cease and desist from :(a)Discouraging membership in Metropolitan Federation of Architects, Engi-neers, Chemists & Technicians, Local 231, U. 0 P W. A., C. I 0., or any other labororganization of its employee-,, by discharging and refusing to reinstate any ofits employees or in any other manner discriminating in regard to their hire c,rtenure of employment or any condition of employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-4Matter of Crossett Lumber Company, 8 NL R B 440"Former or substantially equivalent position" is intended to mean formes positionwhet ever possible but if such position is no longer in existence then to a substantiallyequivalent position.SeeMatterof ChaseNational Bank of the City of New York, SanJuan, PuertoRico, Bi each, 65 N L R. B 827. PRESS WIRELESSMANUFACTURING CORPORATION177tions, to join or assist Metropolitan Federation of Architects, Engineers, Chem-ists & Technicians, Local 231, U 0. P W. A, C. I 0., or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a) Offer reinstatement to Irving Rutstein under the conditions and circum-stances outlined in the section entitledhe remedy" ;(b)Make whole Irving Rutstein for any loss of pay he may have sufferedby reason of the discinnination against him, in the manner provided Ln thesection entitled "The remedy" ;(c)Post, at its plant in Hicksville, New York. to which its engineering em-ployees have been transferred, copies of the notice attached hereto marked "Ap-pe 'dix A " Copies of said notice, to be furnished by the Regional Director forthe Second Region, after being signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereof and maintained by itforsixty(60) consecutive days thereafter, in conspicuous places where notices toengineering employees customarily are posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or coveredby other material;(d)Notify the Regional Director for the Second Region, in writing, withinten (10) (lays from the date of receipt of this Intermediate Report, what stepshave been taken to comply therewith.It is further recommended that unless on or before ten (10) days from receiptof this Intermediate Report, Respondent notifies said Regional Director in writ-ing that it will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring Respondent to take the action afore-saidAs provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) (lays from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Washing-ton 25, D C., an original and four copies of a statement in writing setting forthsuch exceptions to the, Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as lie reliesupon, together with the original and four copies of a brief in support thereof:and any party or counsel for the Board may. within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report Im-mediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203 65. As further provided in said Section 203 39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.WALLACE E RoYs iEm.Trial Examiner.Dated May 26, 1947. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a 'T'rial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify out employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations,to join or assist METROPOLITANFEDERATION OF ARCHITECTS,.ENGINEERS, CHEMISTS & TECHNICIANS, LOCAL 231, U. 0 P. W. A, C. I. 0.,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the.purpose of collective bargaining or other mutual aid or protectionWE WILL OFFER to Irving Rutstein, in the event of the reestablishment ofthe TechnicalWriting division, full reinstatement to his former or sub-stantially equivalent position without prejudice to any seniority or otherrights and privileges previously enjoyed and make hint whole for any lossof pay suffered as a result of the discrimination.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.Employer.Dated --------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must:not be altered, defaced, or covered by any other material.